Citation Nr: 0740105	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for nervous condition with 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk







INTRODUCTION

The veteran served on active duty from March 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDING OF FACT

The veteran's nervous condition is secondary to his service 
connected tinnitus.


CONCLUSION OF LAW

The veteran's current psychiatric disability resulted from an 
injury incurred during his active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


Certain chronic disabilities, such as psychoses, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is service-connected for tinnitus with a rating 
of 10 percent effective August 24, 2004.  The veteran's 
tinnitus was found to be more likely than not caused by noise 
exposure while serving as a field artillery fire control man 
in the Marine Corps.

In an October 2005 VA treatment note signed by Michelle 
Mlinac, Psy.D., and Jennifer Moye, Ph.D., the veteran was 
diagnosed with an anxiety disorder.  The examiners note that 
the veteran's tinnitus troubles him constantly, often wakes 
him from sleep, and causes him to lie awake worrying.  The 
examiners also note a traumatic event in 1970 where the 
veteran suffered burns in an industrial fire.

Dr. Moye submitted a letter in December 2006 opining that the 
veteran's anxiety symptoms, depressive symptoms, 
irritability, fatigue, and marital discord are secondary to 
his service connected tinnitus.  Because the evidence is in 
relative equipoise, the Board must give the benefit of the 
doubt to the veteran and grant the claim.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  





ORDER

Entitlement to service connection for nervous condition with 
anxiety is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


